DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    Election/RestrictionsApplicant’s election without traverse of invention I Species IA and IIA (Claims 1-4, 6-7 & 9-11) in the reply filed on (9-15-2022) is acknowledged. Accordingly, (Claims 5, 8 & 12-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the same reply filed on (9-15-2022).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently, (Fig. 9) has the reference character (930), (Fig. 11 & 12) both have a reference character (A) (the ‘A” is found within a circle), and (Fig. 13) have the reference character (1312). None of which are found within the specification of the instant application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                          SpecificationThe abstract of the disclosure is objected to because
Currently the abstract includes the following numerical and character string, “28514915v1”. While this is not incorrect, it should be noted and appropriate commentary is appreciated. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
 Currently, the term “powerplant” appears in ([0052]) several times. All instance should	be changed to “power plant”.
Appropriate correction is required.
                                                                   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3, 7, 9-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 15, 19 of U.S. Patent No. US-11,400,982 (hereinafter Wilson). Although the claims at issue are not identical, they are not patentably distinct from each other because Wilson discloses the following:
Regarding the instant application’s claim 1. Wilson’s (Claim 1) recites all the same limitations including some more that are found in dependent claims are described below. 
Regarding the instant application’s claim 2. Wilson’s (Claim 1) recites all the same limitations and more as detailed above.
Regarding the instant application’s claim 3. Wilson’s (Claim 1) recites all the same limitations and more as detailed above.
Regarding the instant application’s claim 7. Wilson’s (Claim 15) teaches recites all the same limitations.
Regarding the instant application’s claim 9. Wilson’s (Claim 19) teaches recites all the same limitations
Regarding the instant application’s claim 10. Wilson’s (Claim 8) recites all the same limitations
Regarding the instant application’s claim 11. Wilson’s (Claim 9) recites all the same limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bonfilio et al. (US-4,676,545, hereinafter Bonfilio)Regarding claim 1, 	
A method of forming a monocoque of a land vehicle using a modular system, the method comprising: 
forming a front cage mold unit of the modular system, 
wherein forming the front cage mold unit of the modular system comprises producing a single mold unit, 
interconnecting a base at least partially defining a floor of an operator cabin of the land vehicle and a frame at least partially defining a roof of the operator cabin such that the frame extends above the base in a vertical direction, and 
defining (i) a first section of the base that is overlaid by the frame and (ii) a second section of the base that extends forward of the first section in a longitudinal direction beyond the frame such that the second section is not overlaid by the frame at a forward end of the land vehicle.
Bonfilio teaches the following:
& b.) (Col. 3, lines 64-End) teaches that all components of the modular structure may be molded or otherwise fabricated of high strength plastic, composite, advanced composite material such as polycarbonates or high-impact nylon, or they may be made of resin-impregnated fiberglass material.
(Col. 4, lines 9-17) teaches that a capsule section 16 having suitable doors. Safety capsule 16, which functions as a sectioned cockpit, is mounted over the floor tray and bolted thereto, the capsule serving as a reinforcing truss for the chassis. The safety capsule completes the structural integrity of the floor tray, for it bolts down into it and thereby bridges stresses around the door openings.
As shown in (Fig. 1) the capsule section 16 comprises both sections required, namely a first section (i) in which the base is overlaid by the frame and (ii) a second section of the base that extends forward of the first section in a longitudinal direction beyond the frame such that the second section is not overlaid by the frame at a forward end of the land vehicle. Noting, that the base also includes a section of the base that backwards from the first section in a longitudinal direction beyond the frame such that the second section is not overlaid by the frame at a forward end of the land vehicle
                                         Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 2-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonfilio and in further view of Masini et al. (US-2014/0,083,606, hereinafter Masini)
Regarding claim 2, 	
Positioning a first mold unit of the modular system rearward of the front cage mold unit in the longitudinal direction; 
aligning the first mold unit with the front cage mold unit when the first mold unit is positioned rearward of the front cage mold unit; and 
coupling the first mold unit to the front cage mold unit when the first mold unit is positioned rearward of the front cage mold unit and aligned with the front cage mold unit.
Regarding Claim 2, Bonfilio teaches the entirety of claim 1, including a front cage mold unit of the modular system that is utilized to produce a base at least partially defining a floor of an operator cabin of the land vehicle and a frame at least partially defining a roof of the operator cabin such that the frame extends above the base in a vertical direction, that defines two sections (i) a first section of the base that is overlaid by the frame and (ii) a second section where the second section is not overlaid by the frame at a forward end of the land vehicle. Bonfilio is silent on details regarding the mold assembly. In analogous art for a mold assembly that is utilized to fabricate various car components, including a roof and passenger cabin, Masini suggests details regarding the mold assembly utilized for fabricating car components, including a roof and passenger cabin, and in this regard Masini teaches the following:
& b.) (Claim 23) teaches that the method comprises molding at least one main component made of a composite material and one or more secondary components made of a composite material by means of two or more main molds and one or more secondary molds. ([0059]) teaches the assembly of various components that are fabricated through injection molding, to form a parts and components used in the assembly of a monocoque. Highlighting, that the case law for change of shape may be applied regarding any discrepancies in the shape of a main mold for a second modular system being different from a main mold of the first modular system and applied again for the main mold of a third modular system being different from the main mold of the second modular system and the main mold of the first modular system. Accordingly, citing the case for the change of shape, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al, 149 USPQ 47; Eskimo Pie Corp. v., Levous et al., 3 USPQ 23 Masini discloses the claimed invention except for the various main molds in the plurality of molding systems having different shapes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have various main molds with different shapes for the plurality of molding systems, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select different shapes for the main molds in the plurality of molding systems for the purpose of being able to mold shells and roots for monocoques for a variety of motor vehicles, ([0001])
([0055]) teaches that referring to (Fig. 18), it is seen that in a ninth step of the process the first main moulds 111 and/or 31 and the secondary moulds 23, 24, 25, 26, 35, 36, 37, 38 and/or 33 are fastened to each other with mechanical fastening devices, in particular toggle latches and/or screws, to form a modular moulding assembly 40. ([0058]) teaches referring to (Figs. 21 to 26), it is seen that a shell 45 of a monocoque can comprise said final product 44, namely it can be made by means of the process and/or the moulds according to the present invention. ([0059]) teaches that referring to (Figs. 27 and 28), it is seen that a roof 52 of a monocoque can comprise said final product 44, namely it can be made by means of the process and/or the moulds according to the present invention. Highlighting, that the main mould(s) act as applicants front cage mold. As such, the main component and its main mold corresponding to a front cage and its mold cavity is disclosed. As depicted in (Fig. 17) the main moulds and secondary moulds are in an exploded view with arrows depicting how they may be reassembled. Highlighting, that the cavities of the main mould and secondary mould are understood to extend in the longitudinal direction farm the main mold to the secondary maid in the lateral direction between the coplanar outer faces of the main mold unit and a secondary mold. Accordingly, that the case law for the rearrangement of parts may be recited for any discrepancies regarding the alignment of the molds relative to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a front cage mold unit of the modular system that is utilized to produce a base at least partially defining a floor of an operator cabin of the land vehicle and a frame at least partially defining a roof of the operator cabin such that the frame extends above the base in a vertical direction, that defines two sections (i) a first section of the base that is overlaid by the frame and (ii) a second section where the second section is not overlaid by the frame at a forward end of the land vehicle of Bonfilio. By utilizing the mold assembly configuration including the fastening devices to couple and form a modular moulding assembly, as taught by Masini. Highlighting, implementation of utilizing the mold assembly configuration including the fastening devices to couple and form a modular moulding assembly due to it providing a means for reduction of the equipment costs, ([0013]) and it allows for carrying out several production steps in parallel, ([0014]). Additionally, and/or alternately, the application of known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where  "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 3-4, 	
Introducing one or more composite materials into a mold cavity at least partially established by the coupling of the first mold unit to the front cage mold unit, and 
curing the one or more composite materials in the mold cavity to form the monocoque.
Wherein introducing the one or more composite materials into the mold cavity comprises introducing the one or more composite materials into the mold cavity without introducing metallic material into the mold cavity.
Regarding Claim 3, Bonfilio teaches the entirety of claim 1, including the above detailed as summarized above in claim 2. Bonfilio also mentioning that the components can be formed from strength plastic, composite, advanced composite material such as polycarbonates or high-impact nylon, or they may be made of resin-impregnated fiberglass material, (Col. 3, lines 64-End). Bonfilio is silent on details regarding the mold process. In analogous art as applied above in claim 2, Masini suggests details regarding the mold process, in particular regarding the introduction of molding material into the mold cavity, and in this regard Masini teaches the following:
([0051]) teaches referring to (Fig. 17), at least one adhesive layer is preferably applied on the portions of the main component 18 not covered by the second spacers 32, 33, 34, after which one or more, in particular two intermediate substrates (not shown in the figure) of fibers, in particular carbon fibers, are arranged on the second spacers 32, 33, 34 and/or on the main component 18 arranged on the first main mould 11 or 31. ([0056]) teaches that referring to (Fig. 19), it is seen that the main component 18 and the secondary component 20 are provided with the second insert 28 are arranged between a first main mould, for example the further first main mould 31, and a secondary mould, for example the further second secondary mould 36. The second spacer 33 is arranged between the main component 18 and the secondary component 20, while the intermediate substrates 41 are arranged between the second spacer 33 and the secondary component 20. The second spacers 32, 33 and/or 34 are preferably made of a composite material. Highlighting, the introduction of the secondary spacers into the mould, the secondary spacers comprising and contain a composite material. Highlighting, both Masini and (Bonfilio) make no mention of implementing metallic material, let alone mentioning introducing metallic material into the mold cavity. As such, the is no teaching or suggestion regarding the implementation of metallic material nor metallic material in the mold cavity, nor is there any motivation to do so. 
([0056]) teaches that the moulding assembly 40 is then heated, in particular in an oven to at least 130° C, and/or for at least. 3 hours, so as to cure the resin of the intermediate substrates 41, which form after the cure a single body with the main component 18, with the secondary components 19, 20, 21, 22 and/or with the second spacers 32, 33, 34. ([0057]) teaches that the moulding assembly 40 is opened and the final product 44 comprising the main component 18 is joined to the secondary components 19, 20, 21, 22 by means of the cured intermediate substrates 41, is then separated from the main mould 31 and from the secondary moulds 35, 36, 37, 38, 39.
The same rejection rationale, case law and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
Regarding claim 4, 	
Wherein the first material includes balsa wood or plastic, and wherein the second material includes fiberglass and resin.
Bonfilio teaches the following:
(Col. 3, lines 64-End) teaches that the components can be formed from strength plastic, composite, advanced composite material such as polycarbonates or high-impact nylon, or they may be made of resin-impregnated fiberglass material, 
	
Regarding claim 6, 	
Wherein curing the one or more composite materials in the mold cavity comprises: 
forming a core including the first material; and 
forming a shell including the second material that at least partially surrounds the core.
Regarding Claim 6, Bonfilio teaches the entirety of claim 1, including the above detailed as summarized above in claim 2-5. Bonfilio also mentioning that the components can be formed from strength plastic, composite, advanced composite material such as polycarbonates or high-impact nylon, or they may be made of resin-impregnated fiberglass material, (Col. 3, lines 64-End). Bonfilio is silent on details regarding the mold process. In analogous art as applied above in claim 2-3 & 5, Masini suggests details regarding the mold process, in particular regarding the materials utilized, and in this regard Masini teaches the following:
& b.) ([0045]) teaches that one or more, in particular two second main substrates 12 of fibers, in particular carbon fibers, preferably dry, are then arranged on the first main substrates 10 and/or on the first main mould 11 and/or on the first spacers 7.Where the first spacers 7 acts as the applicant’s core and the (two) substrates 10 & 12 utilized for  forming a shell around a the core. This is best shown in (Fig. 4). 
The same rejection rationale, case law and analysis that was used previously for claim 2-3 & 5, can be applied here and should be referred to for this claim as well.
Regarding claim 7, 	
Wherein the front cage mold unit of the modular system corresponds to a front cage of the monocoque that defines the operator cabin of the vehicle, and 
wherein the first mold unit of the modular system corresponds to a rear floor of the monocoque that is positioned rearward of the front cage.
Regarding Claim 7, Bonfilio teaches the entirety of claim 1, including the above detailed as summarized above in claim 2-5. Bonfilio also mentioning that the components can be formed from strength plastic, composite, advanced composite material such as polycarbonates or high-impact nylon, or they may be made of resin-impregnated fiberglass material, (Col. 3, lines 64-End). Bonfilio is silent on details regarding the mold process. In analogous art as applied above in claim 2-3 & 5, Masini suggests details regarding the mold process, in particular regarding the materials utilized, and in this regard Masini teaches the following:
 ([0059]) teaches that as best shown in (Figs. 27 and 28), it is seen that a roof 52 of a monocoque can comprise said final product 44, namely it can be made by means of the process and/or the moulds according to the present invention. Where the roof acts as a a front cage of the monocoque that defines a portion of the operator cabin of the vehicle.
([0058]) teaches that as depicted in (Figs. 21 to 26), it is seen that a shell 48 of a monocoque can comprise said final product 44, namely it can be made by means of the process and/or the moulds according to the present invention. Shell 48 is then provided with at least one inner structure comprising the main component 18. The upper front portion of shell 48, corresponding to the base of the windscreen of the monocoque, comprises at least one pair of substantially wedge-shaped cavities 50, 51, which are obtained by means of blocks 15 of the second main mould 13. As best shown in (Fig. 22) the molded article comprises a rear floor of the monocoque that is positioned rearward.
The same rejection rationale, case law and analysis that was used previously for claim 2-3 & 5-6, can be applied here and should be referred to for this claim as well.
Regarding claim 9-10, 	
Positioning a second mold unit of the modular system that corresponds to a rear floor of the monocoque rearward of the first mold unit in the longitudinal direction; 
aligning the second mold unit with the first mold unit when the second mold unit is positioned rearward of the first cage mold unit; and 
coupling the second mold unit to the first mold unit when the second mold unit is positioned rearward of the first mold unit and aligned with the first mold unit
Further comprising establishing a continuous mold cavity by coupling the first mold unit to the front cage mold unit and coupling the second mold unit to the first mold unit.
Regarding Claim 9-10, Bonfilio teaches the entirety of claim 1, including the above detailed as summarized above in claim 2-8. Bonfilio is silent on details regarding the mold process and mold assembly utilized. In analogous art as applied above in claim 2-3 & 5-8, Masini suggests details regarding the mold assembly utilized for fabricating car components, and in this regard Masini teaches the following:
& b.) ([0053]) teaches that the secondary components 19, 20, 21, 22 are then arranged on the intermediate substrates and/or on the second spacers 32, 33, 34 and/or on the main component 18 by means of further secondary moulds 35, 36, 37, 38. Additionally, ({0058]) mentions that the lower rear portion of shell 45, corresponds to the bench behind the seats in the monocoque. As such, the construction of a rear floor portion is disclosed and an intermediate section portion that is found behind (reward) of the seats, and operational cabin is disclosed. Highlighting, that ([0059]) teaches the assembly of various components that are fabricated through injection molding, to form a parts and components used in the assembly of a monocoque. Additionally, ([0058] - [0059]) teaches the production multiple variously shaped monocoque components is described and the assembly of a structure comprising the various components is also disclosed. Therefore, it is understood that this process can be used to fabricate a variety of components and vehicle types. Consequently, using this process to fabricate a rear floor of the monocoque that is positioned rearward of the front cage and/or intermediate section of the monocoque that, is positioned rearward of the front cage, amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. As such, the case law for KSR may be applied. Consequently, citing the case law for KSR ''A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
([0055]) teaches that referring to (Fig. 18), it is seen that in a ninth step of the process the first main moulds 111 and/or 31 and the secondary moulds 23, 24, 25, 26, 35, 36, 37, 38 and/or 39 are fastened to each other with mechanical fastening devices, in particular toggle latches and/or screws, to form a modular moulding assembly 40. As such, the connecting of multiple moulds including a first main mould to multiple secondary moulds is taught.
The same rejection rationale, case law and analysis that was used previously for claim 2-3 & 5-8, can be applied here and should be referred to for this claim as well.
Regarding claim 11,
Wherein the first mold unit is selected from the group consisting of a first intermediate section mold unit of the modular system having a first length, a second intermediate section mold unit of the modular system having a second length greater than the first length, and a third intermediate section mold unit of the modular system having a third length greater than the second length.
Regarding Claim 11, Bonfilio teaches the entirety of claim 1, including the above detailed as summarized above in claim 2-10. Bonfilio is silent on details regarding the mold process and mold assembly utilized. In analogous art as applied above in claim 2-3 & 5-10, Masini suggests details regarding the mold assembly utilized for fabricating car components, and in this regard Masini teaches the following:
([0045]) teaches that in FIG. 4 the main substrates 10,12 are shown for simplicity with a rectangular shape, however each main substrate 10,12 can be divided into a plurality of portions having different shapes, sizes, thicknesses and/or wefts, which portions are preferably cut by numerical control machines. Also the first spacers 7 may have shapes and/or dimensions differing from those shown in FIG. 4. ([0048]) teaches that in FIGS. 9 to 12 the secondary substrates 19, 20, 21, 22 are shown for simplicity with a rectangular shape, however each secondary substrate 19, 20, 21, 22 can be divided into a plurality of portions having different shapes, sizes, thicknesses and/or wefts. Also, the second inserts 27, 28, 29, 30 may have shapes and/or dimensions differing from those shown in FIGS. 9 to 12. ([0054]) teaches that the main moulds 11,13 and/or 31 and the secondary moulds 23, 24, 25, 26 and/or 35, 36, 37, 38 are suitably provided with surfaces with shapes and/or elements, for example pins and holes, for carrying out a mechanical coupling with corresponding shapes and/or elements. As such, it is understood that a variety of shapes, sizes and for the articles produced from the moulding operations, and a variety of shapes, sizes and for the moulds implemented can be utilized. Additionally, the case law for change of size may be implemented. Consequently, citing the case law for the change of size, In re Rinehart, 531 F.2d 1048,189 USPQ143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Masini discloses the claimed invention except for selecting a first mold unit from molds of different sizes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to selecting a first mold unit from molds of different sizes since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of molds one may select from when choosing a first mold unit to be large, small or intermediate in order to form multiple monocoque components, such as the shell. Which may be attached to a monocoque roof by means of mechanical fastening elements, ([0059]).
The same rejection rationale, case law and analysis that was used previously for claim 2-3 & 5-10, can be applied here and should be referred to for this claim as well.
	                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Willison et al. (US-11,440,590) – teaches in the (Abstract) a land vehicle includes a frame structure, a plurality of wheels, and an impact management system. The frame structure includes an operator cage that at least partially defines an operator cabin and a rear compartment positioned rearward of the operator cage in a longitudinal direction. The frame structure includes a pair of rails that each extends in the longitudinal direction from a first end arranged adjacent a pair of front wheels to a second end arranged adjacent a pair of rear wheels
Glenn Starkey (US-2012/0,107,442) – teaches in the (Abstract) a customizable mold system for creating a custom mold by selecting from a plurality of pre-engineered mold bases and plates. Where the plurality of pre-engineered mold bases and plates provide various options for the custom mold including: a number of cavities; a size of the cavities; a type of coring method; and a type of gating method,
Bruce Romesburg (US-5,690,378) – teaches in the (Abstract) a monocoque transport trailer of the invention has a monocoque body shell of unitary construction including sides, top and floor. The trailer has wheel wells and provisions for doors and windows in the shell. The trailer is constructed using standard monocoque unitary molding principles and processes. Of particular importance is the attachment of independent axle and suspension equipment to the underside of the trailer by plate braces and specialty epoxies, so that support wheel assemblies are mounted in molded wheel wells
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741